Citation Nr: 0423588	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The veteran and his wife testified before the undersigned 
Veterans Law Judge via videoconferencing technology in April 
2004.  A transcript of that hearing has been associated with 
the record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The veteran's depressive disorder is productive of 
occupational and social impairment that most nearly 
approximates total.


CONCLUSION OF LAW

The criteria for a 100 percent rating for depression have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.130, 
Diagnostic Code 9434 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As an initial matter, the Board notes that the veteran 
submitted a claim of entitlement to service connection for 
low back disability in April 1991.  Service connection was 
eventually granted for that disability in January 2001.

Records obtained during the pendency of the veteran's claim 
for service connection for his low back disability include 
those pertaining to treatment for depression.  A 
psychological evaluation was conducted by Joseph Wyatt, Ph.D. 
in February 1992.  The veteran reported that his back was 
injured during service and had become progressively more 
painful.  He indicated that he had been laid off from his job 
as a coal miner in January 1991.  He reported problems with 
his mood since that time, with increased irritability, 
decrease in family life, isolation, and thoughts that his 
family might be better off without him.  The veteran 
indicated a substantial decrease in the quality of his 
relationship with his wife and children as a result of 
chronic pain.  On mental status examination the veteran 
stated that he was in constant pain.  He was moderately 
depressed and mildly anxious during the interview.  The 
veteran was oriented.  The Minnesota Multiphasic Personality 
Inventory revealed severe depression, especially relative to 
the veteran's physical health.  The diagnosis was dysthymia, 
and Dr. Wyatt determined that the veteran's Global Assessment 
of Functioning (GAF) was 60.  He suggested that further 
deterioration might be prevented through supportive therapy.

The report of an April 1992 psychological evaluation notes 
that the veteran reported feelings of nervousness and 
depression.  He complained of constant back pain, and stated 
that he was moody and short tempered.  He denied having 
received psychiatric treatment.  No diagnosis was rendered.

An April 1997 VA mental hygiene assessment report indicates 
that the veteran had been depressed and in a great deal of 
pain since 1991.  He was prescribed Buspar for control of 
depressive and anxiety symptoms.  His predominant affect was 
one of depression and his thought content focused on pain and 
his inability to obtain relief from it.  He expressed that he 
felt that he was a burden.  He reported episodes of anger and 
stated that he tended to isolate himself.  He indicated that 
his depressive feelings fluctuated with his pain.  The 
diagnosis was dysthymia.  The veteran's GAF was assessed as 
62.

A June 2000 VA treatment note indicates diagnoses of 
dysthymia and personality disorder, not otherwise specified.  
The veteran complained of depression, stating that he could 
not do things that he used to due to chronic pain.  

The veteran submitted a claim of entitlement to service 
connection for a nervous disorder in January 2001.  He 
indicated his belief that his depression was directly related 
to and secondary to his service-connected lumbar spine 
disability.

A VA treatment note dated in March 2001 notes depression and 
personality disorder on the veteran's problem list.  The 
provider indicated that the veteran was followed by the 
mental health clinic.

On VA examination in July 2001, the examiner reviewed the 
veteran's history, noting that the veteran had been in 
treatment since 1991.  Chronic back pain was noted among the 
veteran's medical problems.  Subjectively, the veteran 
complained of depression, anxiety, difficulty sleeping, 
nervousness, back pain and inability to cope.  He complained 
that he could not hunt and fish like he used to.  He stated 
that he had a hard time coping.  On mental status 
examination, the veteran was well groomed and cooperative.  
His mood was dysphoric.  His abstract thinking was concrete.  
There was no evidence of psychosis or thought disorder.  
Insight and judgment into his problems seemed fair.  The 
diagnoses included depressive disorder not otherwise 
specified, history of dysthymia, and adjustment disorder with 
anxious and depressed mood.  No personality disorder was 
diagnosed.  The examiner indicated that the veteran should 
continue outpatient psychiatric treatment and that 
psychosocial activity should also be continued.  

In a January 2003 statement, the veteran's wife indicated 
that she helped the veteran with various tasks, to include 
dressing and personal hygiene activities.  She noted that she 
made his appointments and ensured that he reported for them.  
She stated that she ensured that the veteran took his 
medications and that she also saw to his personal business.  
She also indicated that she was responsible for all household 
tasks, to include shopping, cooking, laundry, housework, yard 
work, shoveling snow and ice removal.  She noted that she 
made sure that the veteran ate.  She pointed out that the 
veteran was physically and mentally unable to perform such 
activities.  

The veteran was again assessed by Dr. Wyatt in January 2003.  
He noted that he had found the veteran to suffer from severe 
depression in February 1992.  The veteran reported that he 
suffered from constant pain.  His mood was quite depressed 
and his self-esteem was poor.  He reported that he felt 
useless and felt that his future was not bright.  He admitted 
to being highly irritable, which was normally directed at his 
wife.  He endorsed avoidance, and his wife confirmed that 
report.  He indicated that he attended church about two times 
per month.  He denied suicidal ideas, but wondered if he 
might be better off dead.  He stated that he did no household 
chores due to pain, and Dr. Wyatt noted that the veteran's 
wife took care of the house.  He also noted that the veteran 
was unable to drive long distances.  The veteran reported 
that he was receiving no ongoing psychiatric treatment aside 
from medications he obtained through VA.  The veteran's wife 
indicated that the veteran was more depressed than in the 
early 1990s.  She expressed her belief that he was more 
withdrawn.  She indicated that she saw the veteran as 
severely depressed and hopeless.  

On mental status examination the veteran was severely 
depressed but not suicidal.  He exhibited psychomotor 
retardation and was mildly anxious.  His judgment and insight 
were good, and he was oriented.  The Beck Depression 
Inventory rendered a score indicating severe depression.  Dr. 
Wyatt provided a diagnosis of severe, chronic major 
depressive disorder.  The veteran's GAF was 45.  Dr. Wyatt 
indicated that the veteran continued to be depressed every 
day, without fail.  He noted that the veteran had lost 
interest in activities outside the home, suffered from sleep 
disturbance, psychomotor retardation, feelings of 
worthlessness and guilt, and poor concentration.  He also 
noted that the veteran had constant thoughts of death.  He 
opined that the veteran was totally and permanently disabled 
on a psychological basis as a result of the major depressive 
disorder.  He indicated that the veteran's prognosis was very 
poor.

A VA psychiatric examination was conducted in March 2003.  
The veteran reported that he had been suffering from 
depression since 1991.  He indicated continued problems with 
hopelessness and helplessness.  He stated that he had no 
energy and no desire to do things.  He indicated that his 
sleep was restless and that he had constant back pain.  He 
expressed that he did not like to be dependent upon his wife, 
and that he tended to isolate himself.  He endorsed 
irritability, anxiety, and nervousness.  The examiner noted 
that the veteran was able to wash and dress himself with his 
wife's assistance.  He indicated that his daily activities 
included watching television, reading, and sitting on the 
porch in good weather.  

On mental status examination, the veteran was tense, anxious, 
edgy, depressed, and withdrawn.  He was oriented, but 
attention and concentration were impaired.  The veteran's 
memory was intact, as was his judgment.  He denied being 
actively suicidal or homicidal.  The diagnosis was major 
depression.  The examiner opined that the veteran's 
depression was related to his chronic low back pain.  He 
identified significant feelings of hopelessness and 
helplessness, as well as lack of energy and difficulty with 
concentration.  He also noted difficulty in coping with 
stresses.  He indicated that the veteran's psychiatric 
problems appeared to have interfered with his social and 
industrial activities.  

During the April 2004 hearing, the veteran and his wife 
testified that the veteran had lost 20 pounds over the 
previous six months.  The veteran's wife stated that she had 
to help with the veteran's activities of daily living, to 
include his grooming, dressing and making sure that he ate.  
She indicated that he demonstrated hopelessness and had said 
that his family would be better off without him.  She noted 
that she and the veteran no longer participated in church 
activities as they had in the past.  The veteran testified 
that he no longer hunted or fished.  He indicated that he was 
not comfortable around people and that they had few visitors.  
He stated that he had memory loss and difficulty 
concentrating.



II.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the his possession that pertains to the claim.  

As explained below, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim for a higher initial 
evaluation.  Therefore, no further development is required to 
comply with the VCAA or the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

The veteran's psychiatric disability is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9434, which provides that a 
30 percent evaluation is appropriate if there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41to 50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51 to 60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

On careful review of the record, the Board has found the 
evidence to be sufficient to establish that the veteran's 
service-connected depression is productive of social and 
industrial impairment that most nearly approximates total.  
In this regard, the Board observes that the veteran is noted 
to very isolated socially.  He is prone to irritability and 
has sleep disturbances.  He has reported his belief that his 
family would be better off if he died, and demonstrates 
significant helplessness and hopelessness.  Dr. Wyatt 
indicated in January 2003 that testing revealed severe 
depression.  He rendered a GAF of 45, indicating serious 
symptoms, and concluded that the veteran's prognosis was very 
poor.  He also opined that the veteran was totally disabled 
as a result of his depressive disorder.  Moreover, the March 
2003 VA examiner identified significant feelings of 
hopelessness and helplessness and indicated that the 
veteran's psychiatric problems interfered with his social and 
industrial activities.  Accordingly, a 100 percent rating is 
warranted from December 26, 2001.


							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation of 100 percent for 
depression is granted, subject to the criteria governing the 
payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



